                                                                                          Case 4:21-cv-02713-YGR Document 38-1 Filed 07/30/21 Page 1 of 3




                                                                                    1 Steven P. Warner (SBN 159404)
                                                                                    2 REED SMITH LLP
                                                                                      355 South Grand Avenue, Suite 2900
                                                                                    3 Los Angeles, CA 90071-1514
                                                                                    4 Telephone: +1 213 457 8000
                                                                                      Facsimile: +1 213 457 8080
                                                                                    5 Email: swarner@reedsmith.com
                                                                                    6
                                                                                      Attorneys for Defendant
                                                                                    7 Synchrony Bank
                                                                                    8
                                                                                                            UNITED STATES DISTRICT COURT
                                                                                    9
                                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 JAKUB MADEJ,                             Case No.: 4:21-cv-02713-YGR
                                                                                   12
                                                                                                    Plaintiff,                 DECLARATION OF ANGEL
REED SMITH LLP




                                                                                   13       vs.                                NAYMAN IN SUPPORT OF
                                                                                                                               DEFENDANT’S MOTION TO
                                                                                   14
                                                                                        SYNCHRONY BANK,                        DISMISS OR IN THE ALTERNATIVE
                                                                                   15                                          MOTION TO TRANSFER VENUE OR
                                                                                                    Defendant.                 ALTERNATIVELY MOTION TO
                                                                                   16
                                                                                                                               STAY
                                                                                   17
                                                                                                                               Date:    September 7, 2021
                                                                                   18
                                                                                                                               Time:    2:00 p.m.
                                                                                   19                                          Place:   Courtroom 1- 4th Floor
                                                                                                                               Judge:   Hon. Yvonne Gonzalez Rogers
                                                                                   20
                                                                                   21                                          Compl. Filed: April 15, 2021
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                           Case 4:21-cv-02713-YGR Document 38-1 Filed 07/30/21 Page 2 of 3




                                                                                    1                        DECLARATION OF ANGEL NAYMAN
                                                                                    2               I, Angel Nayman, declare as follows:
                                                                                    3        1.     I am an Assistant Vice President of Litigation Support employed by
                                                                                    4 Defendant Synchrony Bank. My responsibilities include regularly providing research
                                                                                    5 and support assistance for claims and litigation involving Synchrony. I have performed
                                                                                    6 these responsibilities for Synchrony and its predecessors since 2011. The facts stated
                                                                                    7 herein are true and correct and based upon my own personal knowledge and/or upon
                                                                                    8 my personal review of Synchrony’s business records pertinent to this matter. If called
                                                                                    9 as a witness to testify, I could and would competently testify to the facts set forth herein.
                                                                                   10        2.     Synchrony is a federal savings association with a charter home office in
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Utah that, among other things, issues credit card accounts to consumers.
                                                                                   12        3.     My responsibilities include regularly accessing Synchrony’s cardholder
REED SMITH LLP




                                                                                   13 records, maintaining and compiling histories of cardholder terms and conditions, and
                                                                                   14 investigating account records and transaction histories including communications to
                                                                                   15 and from customers.
                                                                                   16        4.     In the ordinary course of its regularly conducted business, Synchrony
                                                                                   17 maintains electronic records related to each account. These records are made at or about
                                                                                   18 the time of the events reflected in each record. Among other things, these records enable
                                                                                   19 Synchrony to determine when an individual becomes a cardholder, when a cardholder’s
                                                                                   20 account becomes overdue and when debt collection activities commence on the account.
                                                                                   21 Synchrony relies on these electronic records in the ordinary course of managing and
                                                                                   22 servicing its cardholders’ accounts.
                                                                                   23        5.     Synchrony has a number of branded credit card programs, including a
                                                                                   24 PayPal program under which it issues and services PayPal Credit-branded credit cards
                                                                                   25 and an eBay program under which it issues and services eBay-branded credit cards.
                                                                                   26 These programs, among other things, allow consumers to purchase various goods and
                                                                                   27 services.
                                                                                   28
                                                                                                                                  –2–
                                                                                                                    DECLARATION OF ANGEL NAYMAN
                                                                                           Case 4:21-cv-02713-YGR Document 38-1 Filed 07/30/21 Page 3 of 3




                                                                                    1        6.     I have personally reviewed Synchrony’s records pertaining to Plaintiff
                                                                                    2 Jakub Madej, and located two accounts in Plaintiff’s name relevant to this matter:
                                                                                    3               a.    A PayPal-branded Synchrony credit card Account ending in 3124
                                                                                    4                     (the “Synchrony PayPal Account”); and
                                                                                    5               b.    An eBay MasterCard-branded Synchrony credit card account
                                                                                    6                     ending in 6495, formerly ending 0992 (the “Synchrony eBay
                                                                                    7                     Account”) (collectively, the PayPal Account and the eBay Account
                                                                                    8                     will be referred to as the “Accounts”).
                                                                                    9        7.     After the Accounts went into arrears, Synchrony attempted to contact
                                                                                   10 Plaintiff to seek collection on the balances.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        I declare under penalty of perjury that the foregoing is true and correct.
                                                                                   12 Executed on this 30th day of July, 2021, at Rapid City, South Dakota
                                                                                                                                  _______________.
REED SMITH LLP




                                                                                   13
                                                                                                                       __________________________________________
                                                                                   14
                                                                                                                              ____________________________________
                                                                                   15                                         ANGEL NAYMAN
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                                                                –3–
                                                                                                                   DECLARATION OF ANGEL NAYMAN
